Alvis Fears and Joe Creason were charged with the crime of conjoint robbery, and by a verdict of a jury were found guilty as charged, the jury failing to assess the punishment. The court, in rendering judgment on the verdict, assessed the punishment of each at confinement for five years in the state reformatory at Granite. From this judgment they appeal.
This cause was regularly submitted at the March, 1923, term of this court, and the attorney for plaintiffs in error appeared and argued the case orally. The court then made an order giving plaintiffs in error until April 1, 1923, to *Page 298 
file briefs. The order of the court has not been complied with and no briefs have been filed.
An examination of the record discloses no fundamental errors, and the evidence, although some of it is circumstantial and some of it conflicting, is sufficient to sustain the verdict.
Information before this court discloses that Alvis Fears is at this time a fugitive from justice; that in another case pending in this court, wherein he was convicted of murder and sentenced to the penitentiary, it appears that he was granted executive clemency in the form of a leave of absence from the penitentiary, and that he has violated the terms of said leave and escaped. It appears, therefore, that this case as to him should be, and the same is, dismissed, for the reason that he cannot be made to respond to any order or judgment of this court.
The judgment of the trial court as to the plaintiff in error Joe Creason is affirmed, for the reason that there is competent evidence to support the verdict, and that no fundamental error appears in the record, and that the record otherwise indicates that he was accorded a fair trial.
DOYLE, J., concurs.
MATSON, P.J., absent, and not participating.